DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 05/12/2021.
Claims 1, 10-17 and 19-25 are previously presented. Claims 2-9 remain cancelled. Claim 18 is currently amended. Claims 1 and 10-25 are hereby examined on the merits.


Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wittorff WO 2007/038919 A1 in view of Liu US Patent Application Publication No. 2015/0087732, hereinafter referred to as Wittorff and Liu, respectively.
Regarding claims 1, 10-17 and 23-25, Wittorff teaches a chewing gum comprising a sweetener, a flavoring agent and a gum base (page 2, line 9-20; page 10, line 29; page 11, line 20-22; page 12, line 22;).
Wittorff teaches that gum base comprises 0.1-70% a polyester produced through the polymerization reaction of a polyfunctional alcohol with a polyfunctional acid, and 0.5-70% a non-polyester elastomer such as PVA, SBR and butyl rubber (page 2, line 9-29; page 3, line 1-11; page 13, line 21-23).  Wittorff also teaches that polyester helps to improve the release profile and texture property (page 2, line 22-23; page 3, line 1-11). 
The amount of polyester as disclosed by Wittorff overlaps with those recited in claims 23-25. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Wittorff is silent regarding the chewing gum base comprises an EOE obtained from reacting an epoxidized edible oil with a polyfunctional acid. 
Liu teaches an edible oil elastomeric polyester synthesized by reacting epoxidized edible oil (e.g., soy oil) with a polyfunctional (e.g., polybasic) acid such as prima facie obviousness determination. See MPEP 2144.07. 
Wittorff in view of Liu does not teach that the gel content (claims 1 and 23), molecular weight (claims 10-11) and complex shear modulus (claims 12-17) of the EOE. However, since Applicant’s specification specifically states ([0048]) that the claimed elastomers are made according to Liu, it logically follows that the elastomer of Liu would have a gel content, molecular weight and complex shear modulus values as recited in the claims barring any differences shown by objective evidence between the EOE disclosed in the prior art and the applicant. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.
Further, applicant confirms in the declarations filed 04/02/2020 and 05/12/2021 that some of Liu’s EOE in Table 1 has the claimed gel content. As such, Liu teaches a gel content that overlaps or encompasses with those recited in the instant prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claims 18-20, Wittorff teaches that the gum bases comprises inorganic filler, fat (e.g., tallow) and natural wax (e.g., bees wax, Candelilla wax and Carnauba wax) (page 27, line 26-29; page 32, line 14-15; page 37, line 27-28). 
Regarding claim 21, Liu teaches that polyfunctional acid is citric acid, malic acid, tartaric acid, etc. ([0005]-[0007]), all of which are known to have at least three functional groups selected from the group consisting of COOH, -NH2, -CONH2, and OH, and are the example of polyfunctional acid that has at least three functional groups (-COOH, -NH2, -CONH2, or OH) shown by the instant specification ([0021]).
Regarding claim 22, Liu teaches that the epoxidized edible oil comprises at least three epoxide rings (Fig. 1).

Response to Declaration
The declaration under 37 CFR 1.132 filed 05/12/2021 (hereinafter referred to declaration 2) is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Applicant asserts on para. 5-6 of declaration 2 that applicant has measured the gel content Liu’s EOE using the method described in [0023-0030] of the specification, and has found that example 2 EOE in Table 1 of Liu has a gel content of at least 30-59% and the rest of the examples either have a very low gel content or a gel content of 
The examiner again requests that the applicant provides the actual gel content values of Liu’s examples, since the applicant has measured them using the methodology recited in the specification. Given that applicant has already submitted the exact gel content value for EOE disclosed in the claimed invention, a vague assertion that the gel content of Liu’s EOE is “at least 30% but no more than 59%, “very low gel content” or “a gel content approximately 100%” appears inadequate.
Applicant is asserting again on para. 7-8 of declaration 2 that EOE having a gel content of 30-59% is critical in producing suitable chewing gums and applicant asserts that EOE at lower gel content than 30% or higher gel content than 59% is not suitable for making gum base.
For the record, applicant has not demonstrated by objective evidence the criticality or difference associated with the claimed gel content. In particular, there is no data comparing gums with EOEs having different gel content (all the examples in the specification are made with an EOE with the same gel content). Applicant’s assertion is merely a statement that lacks factual support, and this is entitled to little weight. Further, such an assertion appears to be contradictory with the recitation in instant specification ([0022]) that the EOE at a gel content of as low as 12% and as high as 85% has 
Applicant asserts again on para. 10 of declaration 2 that the examples in the instant specification has shown that chewing gum comprises at least specific amount EOE demonstrated unexpected superior properties.
In the office action mailed 11/18/2020, the examiner has made it clear that the showing in the specification is not sufficient in rebutting the outstanding obviousness rejection. Applicant is invited to refer to para. 27-28 of the office action mailed 11/18/2020 for details. Further, as pointed by the examiners in the interview held on 02/18/2021, judging from the sensory reports in Table 6 of the specification, examples 10-12 and 14 that have the claimed EOE content are not really showing “superior” results to example 8-9 that have an EOE content that is outside of the claimed range. Additionally, since claims 1 and 10-22 do not limit the amount of EOE, the showings are not commensurate in scope with the claims.  
 In addressing the examiner’s statement that one cannot necessarily could conclude that the “superior” sensory results are solely because of the claimed EOE content because ingredient such as carnauba wax, hydrogenated oil or calcium carbonate are known to impact the firmness, tackiness and bitterness but their amounts are not standardized in the examples, applicant simply asserts that “I confirm that the chewing gum differences set forth in Table 6 are the result of differences in the amount EOE in the gums, and are not due to any difference in amounts of other gum components”.
Such a confirmation is essentially a conclusory remark that lacks evidentiary support, and is therefore accorded little weight.
The examiner acknowledges applicant’s clarification on para. 11 of declaration 2 regarding the “informal” sensory test, however, for the forgoing reasons set forth above, the office submits that the clarification and the showing is not sufficient in rebutting the prima facie case of obviousness.


Response to Arguments
Applicant's arguments filed 05/12/2021 have been considered, and the below is the examiner’s response:
Applicant argues on pages 5-6 of the Remarks that knowing that not all elastomers are suitable for use as gum base and Liu does not teach their EOE could be used for gum base, one skilled in the art will not rely on Liu.
This argument is not persuasive. A skilled artisan would have been motivated to modify Wittorff by including the EOE polyester as taught by Liu in the gum base and have a reasonable expectation of success because Wittorff has established that a non-petroleum based polyester is an art recognized ingredient suitable for use in a chewing gum base. Further of note is that Wittorff as modified by Liu does not result in a chewing gum base comprises 100% EOE of Liu, for the reason that Wittorff explicitly teaches that gum base comprises 0.1-70% a polyester elastomer, and 0.5-70% a non-polyester 
Applicant invited to refer to “Response to declaration” above for the examiner’s response to the applicant’s arguments on pages 7-9 of the Remarks regarding the claimed gel content, the claimed amount of EOE in chewing gum, other ingredients in the gum that affect the firmness and tackiness and the “informal” sensory test.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./           Examiner, Art Unit 1793                                                                                                                                                                                             
/Nikki H. Dees/           Primary Examiner, Art Unit 1791